Case 1:19-cv-00150-HBB Document 30 Filed 05/05/20 Page 1 of 18 PageID #: 978




                          UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF KENTUCKY
                             BOWLING GREEN DIVISION
                         CIVIL ACTION NO. 1:19-CV-00150-HBB


JEFFREY SCOTT MCINTOSH                                                             PLAINTIFF


VS.


ANDREW SAUL, COMMISSIONER
SOCIAL SECURITY ADMINISTRATION                                                   DEFENDANT


                                MEMORANDUM OPINION
                                    AND ORDER

                                       BACKGROUND

       Before the Court is the complaint (DN 1) of the pro se Plaintiff, Jeffrey Scott McIntosh.

He is seeking judicial review of the final decision of the Commissioner pursuant to 42 U.S.C. §

405(g). Both the Plaintiff (DN 17) and Defendant (DN 29) have filed a Fact and Law Summary.

For the reasons that follow, the final decision of the Commissioner is AFFIRMED, and judgment

is GRANTED for the Commissioner.

       Pursuant to 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73, the parties have consented to the

undersigned United States Magistrate Judge conducting all further proceedings in this case,

including issuance of a memorandum opinion and entry of judgment, with direct review by the

Sixth Circuit Court of Appeals in the event an appeal is filed (DN 19). By Order entered January

9, 2020 (DN 13), the parties were notified that oral arguments would not be held unless a written

request therefor was filed and granted. No such request was filed.


                                               1
Case 1:19-cv-00150-HBB Document 30 Filed 05/05/20 Page 2 of 18 PageID #: 979




                                      FINDINGS OF FACT

       On November 6, 2015, Plaintiff filed applications for Disability Insurance Benefits and

Supplemental Security Income Benefits (Tr. 47, 307-09, 310-11, 312-17). Plaintiff alleged that

he became disabled on July 1, 2014, as a result of lower back dislocated, high blood pressure, and

concussion (Tr. 331). On April 30, 2018, Administrative Law Judge Dwight D. Wilkerson

(AALJ@) conducted a video hearing from Louisville, Kentucky. Plaintiff and his attorney, Richard

A. Vitale, participated from Bowling Green, Kentucky (Tr. 47, 67-69).             Also present and

testifying were Donald McIntosh, the Plaintiff’s father, and William R. Harpool, an impartial

vocational expert (Id.).

       In a decision dated September 26, 2018, the ALJ evaluated this adult disability claim

pursuant to the five-step sequential evaluation process promulgated by the Commissioner (Tr. 47-

60). At the first step, the ALJ found Plaintiff has not engaged in substantial gainful activity since

July 1, 2014, the alleged onset date (Tr. 50). At the second step, the ALJ determined that Plaintiff

has the following Asevere@ impairments: degenerative disc disease, hypertension, obesity, hearing

loss, depression, a history of concussion with post-concussion syndrome, and neurocognitive

disorder (Id.). At the third step, the ALJ concluded that Plaintiff does not have an impairment or

combination of impairments that meets or medically equals one of the listed impairments in

Appendix 1 (Tr. 51).

       The ALJ found Plaintiff has the residual functional capacity (RFC) to perform a range of

light work because he can never climb ladders, ropes, or scaffolds; he can occasionally climb

ramps and stairs, balance, stoop, kneel, crouch, and crawl; he must avoid even moderate exposure

to hazards, including unprotected heights and dangerous machinery; he is able to understand,

                                                 2
Case 1:19-cv-00150-HBB Document 30 Filed 05/05/20 Page 3 of 18 PageID #: 980




remember, and carry out at least simple, routine tasks; he can make simple work-related decisions;

he can relate appropriately with others on a casual basis; and he can adapt to routine changes and

avoid normal hazards (Tr. 52-53). At the fourth step, relying on testimony from the vocational

expert, the ALJ found that Plaintiff can perform his past relevant work as an inspector and hand

packager (Tr. 59). Therefore, the ALJ concluded that Plaintiff has not been under a Adisability,@

as defined in the Social Security Act, from July 1, 2014, through the date of the decision,

September 26, 2018 (Tr. 60).

       Plaintiff timely filed a request for the Appeals Council to review the ALJ=s decision (Tr.

292-306). The Appeals Council denied Plaintiff=s request for review (Tr. 1-4).

                                   CONCLUSIONS OF LAW

                                       Standard of Review

       Review by the Court is limited to determining whether the findings set forth in the final

decision of the Commissioner are supported by Asubstantial evidence,@ 42 U.S.C. § 405(g); Cotton

v. Sullivan, 2 F.3d 692, 695 (6th Cir. 1993); Wyatt v. Sec’y of Health & Human Servs., 974 F.2d

680, 683 (6th Cir. 1992), and whether the correct legal standards were applied. Landsaw v. Sec’y

of Health & Human Servs., 803 F.2d 211, 213 (6th Cir. 1986). ASubstantial evidence exists when

a reasonable mind could accept the evidence as adequate to support the challenged conclusion,

even if that evidence could support a decision the other way.@ Cotton, 2 F.3d at 695 (quoting

Casey v. Sec’y of Health & Human Servs., 987 F.2d 1230, 1233 (6th Cir. 1993)). In reviewing a

case for substantial evidence, the Court Amay not try the case de novo, nor resolve conflicts in

evidence, nor decide questions of credibility.@ Cohen v. Sec’y of Health & Human Servs., 964

F.2d 524, 528 (6th Cir. 1992) (quoting Garner v. Heckler, 745 F.2d 383, 387 (6th Cir. 1984)).

                                                3
Case 1:19-cv-00150-HBB Document 30 Filed 05/05/20 Page 4 of 18 PageID #: 981




       As previously mentioned, the Appeals Council denied Plaintiff=s request for review of the

ALJ=s decision (Tr. 1-4). At that point, the ALJ=s decision became the final decision of the

Commissioner. 20 C.F.R. §§ 404.955(b), 404.981, 422.210(a); see 42 U.S.C. § 405(h) (finality

of the Commissioner’s decision). Thus, the Court will be reviewing the decision of the ALJ, not

the Appeals Council, and the evidence that was in the administrative record when the ALJ rendered

the decision. 42 U.S.C. § 405(g); 20 C.F.R. § 404.981; Cline v. Comm’r of Soc. Sec., 96 F.3d

146, 148 (6th Cir. 1996); Cotton v. Sullivan, 2 F.3d 692, 695-696 (6th Cir. 1993).

                        The Commissioner’s Sequential Evaluation Process

       The Social Security Act authorizes payment of Disability Insurance Benefits and

Supplemental Security Income to persons with disabilities. 42 U.S.C. §§ 401 et seq. (Title II

Disability Insurance Benefits), 1381 et seq. (Title XVI Supplemental Security Income). The term

Adisability@ is defined as an

               [I]nability to engage in any substantial gainful activity by reason of
               any medically determinable physical or mental impairment which
               can be expected to result in death or which has lasted or can be
               expected to last for a continuous period of not less than twelve (12)
               months.

42 U.S.C. §§ 423(d)(1)(A) (Title II), 1382c(a)(3)(A) (Title XVI); 20 C.F.R. §§ 404.1505(a),

416.905(a); Barnhart v. Walton, 535 U.S. 212, 214 (2002); Abbott v. Sullivan, 905 F.2d 918, 923

(6th Cir. 1990).

       The Commissioner has promulgated regulations setting forth a five-step sequential

evaluation process for evaluating a disability claim. See AEvaluation of disability in general,@ 20

C.F.R. §§ 404.1520, 416.920. In summary, the evaluation proceeds as follows:

               1)      Is the claimant engaged in substantial gainful activity?

                                                 4
Case 1:19-cv-00150-HBB Document 30 Filed 05/05/20 Page 5 of 18 PageID #: 982




               2)      Does the claimant have a medically determinable
                       impairment or combination of impairments that satisfies the
                       duration requirement and significantly limits his or her
                       ability to do basic work activities?

               3)      Does the claimant have an impairment that meets or
                       medically equals the criteria of a listed impairment within
                       Appendix 1?

               4)      Does the claimant have the RFC to return to his or her past
                       relevant work?

               5)      Does the claimant’s RFC, age, education, and past work
                       experience allow him or her to perform a significant number
                       of jobs in the national economy?

Here, the ALJ denied Plaintiff=s claim at the fourth step.

                                     Finding Nos. 3, 4, and 5

       1. Arguments of the Parties

       Generally, Plaintiff argues there is an absence of substantial evidence supporting the ALJ’s

determinations that he is not mental or physically disabled (DN 17 PageID 898-911; DN 17-1

PageID #931-44). While Plaintiff challenges Finding Nos. 3, 4, and 5 with varying specificity,

he primarily asserts the ALJ overlooked evidence in the record addressing the impact his mental

and physical impairments have on his ability to perform basic work functions (Id.). Additionally,

he denies reporting to consultative examiner Dr. Lopez-Suescum that he is able to sit for four hours

and stand for one-hour (Id. citing Tr. 420). Plaintiff also relies on payroll time records he

submitted to the Appeals Council (Exhibit 24F) to argue Drs. Sprague, Allen, and Grau erred when

they indicated he was still working when they conducted their examinations in January 2016,

January 2015, and October 2015, respectively (Id.). Plaintiff asserts these errors in the reports


                                                 5
Case 1:19-cv-00150-HBB Document 30 Filed 05/05/20 Page 6 of 18 PageID #: 983




adversely influenced the medical opinion, the ALJ’s view of the opinion, and the ALJ’s decision

(Id.). Plaintiff also disagrees with the ALJ’s summary of his responses in the Pain and Daily

Activities Questionnaire (Id. citing Tr. 342-46). Plaintiff also cites evidence that shows he meets

Listings 1.04, 2.10, 12.02, 12.04

       Defendant acknowledges Plaintiff’s claim that he is mentally and physically disabled based

on the record and that he meets Listings 1.04, 2.10, 12.02, and 12.04 (DN 29 PageID # 957, 959-

76). Defendant counters that the ALJ cited substantial evidence supporting his findings, and the

Court should affirm the ALJ’s decision (Id.). Regarding Listings 1.04, 2.10, 12.02 and 12.04,

Defendant asserts that Plaintiff fails to identify sufficient medical evidence showing he met all the

criteria of any listing (Id.). Defendant asserts the ALJ reasonably determined Plaintiff has the

RFC to perform a restricted range of light work with postural, environmental limitations, and

certain mental limitations (Id. citing Tr. 52-59). In doing so, the ALJ considered the opinion

evidence and assigned appropriate weight to the medical opinions in the record (Id.).

       2. Discussion as to Finding No. 3

       Finding No. 3 addressed the second step in the sequential evaluation process. At the

second step, a claimant must demonstrate she suffers from a “severe medically determinable

physical or mental impairment that meets the duration requirement . . . or a combination of

impairments that is severe and meets the duration requirement . . .”                  20 C.F.R. §§

404.1520(a)(4)(ii), 416.920(a)(4)(ii); Social Security Ruling 16-3p, 2017 WL 5180304, at *11

(Oct. 25, 2017); Higgs v. Bowen, 880 F.2d 860, 863 (6th Cir. 1988) (per curiam). To satisfy the

“severe” requirement the claimant must demonstrate the impairment or combination of

impairments Asignificantly limit@ his or her physical or mental ability to do Abasic work activities.@

                                                  6
Case 1:19-cv-00150-HBB Document 30 Filed 05/05/20 Page 7 of 18 PageID #: 984




20 C.F.R. §§ 404.1522(a), 416.922(a).     The regulations define Abasic work activities@ as Athe

abilities and aptitudes necessary to do most jobs.@ 20 C.F.R. §§ 404.1522(b), 416.922(b). To

satisfy the Amedically determinable@ requirement the claimant must present objective medical

evidence (i.e., signs, symptoms, and laboratory findings) that demonstrates the existence of a

physical or mental impairment. 20 C.F.R. §§ 404.1521, 416.921; Social Security Ruling 16-3p,

2017 WL 5180304, at *11 (Oct. 25, 2017). To satisfy the Aduration@ requirement the impairment

Amust have lasted or must be expected to last for a continuous period of at least 12 months.@ 20

C.F.R. §§ 404.1509, 416.909.

       In Finding No. 3, the ALJ determined that Plaintiff “has the following severe impairments:

degenerative disc disease, hypertension, obesity, hearing loss, depression, a history of concussion

with post-concussion syndrome, and neurocognitive disorder (20 CFR 404.1520(c) and

416.920(c))” (Tr. 50, Finding No. 3). In the discussion that follows, the ALJ commented that

although there are multiple mental diagnoses in the record—including major depressive disorder,

persistent depressive disorder, dysthymic disorder, major neurocognitive disorder, mild

neurocognitive disorder, anxiety disorder, and unspecified personality disorder—“depression and

neurocognitive disorder are listed above as these are the most consistently diagnosed conditions”

(Tr. 50). The ALJ then explained:

               However, in determining whether an individual is disabled, what the
               impairment is called is of no real consequence; rather how a given
               impairment affects mental functioning is the central inquiry under
               the Social Security Act. By finding the claimant to have a “severe”
               mental impairment, however characterized, all symptoms affecting
               his mental functioning have been considered. It is the impact of
               the disease and in particular, any limitations it may impose upon
               the claimant’s ability to perform basic work functions that is
               pivotal to the disability inquiry.

                                                7
Case 1:19-cv-00150-HBB Document 30 Filed 05/05/20 Page 8 of 18 PageID #: 985




(Id.) (emphasis added). In the remaining steps of the sequential evaluation process, the ALJ

considered the limitations imposed by all of Plaintiff’s mental diagnoses (see Tr. 51-60). Further,

contrary to Plaintiff’s assertion, the decision indicates the ALJ thoroughly considered the test

results and diagnostic opinions expressed in the July 2014 report of psychological examiner

Michael H. Cecil, Psy.D., HSPP, in assessing the limitations that all of the mental diagnoses may

impose on Plaintiff’s ability to perform basis work functions (Tr. 50, 51-52, 52-60 citing Tr. 654-

58). Therefore, the ALJ’s failure to find other mental diagnoses are “severe” impairments is

legally irrelevant. See Anthony v. Astrue, 266 F. Appx. 451, 457 (6th Cir. 2008) (citing Maziarz

v. Sec’y of Health & Human Servs., 837 F.2d 240, 244 (6th Cir. 1987)).

       3. Discussion as to Finding No. 4

       Finding No. 4 addressed the third step in the sequential evaluation process. At this step,

a claimant will be found disabled if his impairment meets or medically equals one of the listings

in the Listing of Impairments. 20 C.F.R. §§ 404.1520(a)(4)(iii), 416.920(a)(4)(iii); Turner v.

Comm'r of Soc. Sec., 381 F. Appx. 488, 491 (6th Cir. 2010). The Listing of Impairments, set

forth in Appendix 1 to Subpart P of the regulations, describes impairments the Social Security

Administration considers to be “severe enough to prevent an individual from doing any gainful

activity, regardless of his or her age, education, or work experience.” 20 C.F.R. §§ 404.1525(a),

416.925(a).

       Each listing specifies “the objective medical and other findings needed to satisfy the criteria

of that listing.” 20 C.F.R. §§ 404.1525(c)(3), 416.925(c)(3). A claimant must satisfy all the

criteria to “meet” the listing and be deemed disabled. See 20 C.F.R. §§ 404.1525(c)(3) and (d),


                                                 8
Case 1:19-cv-00150-HBB Document 30 Filed 05/05/20 Page 9 of 18 PageID #: 986




416.925(c)(3) and (d); Hale v. Sec’y of Health & Human Servs., 816 F.2d 1078, 1083 (6th Cir.

1984). However, a claimant is also deemed disabled if his impairment is the medical equivalent

of a listing. 20 C.F.R. §§ 404.1520(a)(4)(iii), 416.920(a)(4)(iii); Turner, 381 F. Appx. at 491.

Medical equivalence means “at least equal in severity and duration to the criteria of any listed

impairment.”    20 C.F.R. §§ 404.1526(a), 416.926(a).        “An administrative law judge must

compare the medical evidence with the requirements for listed impairments in considering whether

the condition is equivalent in severity to the medical findings for any Listed Impairment.”

Reynolds v. Comm’r Soc. Sec., 424 F. Appx 411, 415 (6th Cir. 2011).               Additionally, the

administrative law judge looks to the opinions of the state agency medical advisors and/or the

opinion of a testifying medical expert for guidance on the issue of whether the claimant’s

impairment is the medical equivalent of a listing.       See 20 C.F.R. §§ 404.1526(c) and (d),

416.926(c) and (d); Social Security Ruling 17-2p, 2017 WL 3928306, at *3-4 (March 27, 2017);

Deters v. Sec’y of Health, Educ. & Welfare, 789 F.2d 1181, 1186 (5th Cir. 1986).

       The ALJ determined that Plaintiff does not have an impairment or combination of

impairments that meets or medically equals the severity of one of the listed impairments in

Appendix 1 (Tr. 51, Finding No. 4). In the discussion that follows, the ALJ explained why he

determined Plaintiff did not meet or medically equal the criteria for listings 1.04, 2.10, 12.02, and

12.04 (Tr. 51-52).     Further, the ALJ explained that he considered Plaintiff’s obesity in

determining that no listing has been met or equaled (Id. citing Social Security Ruling 02-01p,).

       As mentioned above, Plaintiff cites evidence that purportedly shows he meets Listings

1.04, 2.10, 12.02, and 12.04. But the question the Court must address is whether Finding No. 4

is supported by substantial evidence. 42 U.S.C. § 405(g); Smith v. Sec’y of Health and Human

                                                 9
Case 1:19-cv-00150-HBB Document 30 Filed 05/05/20 Page 10 of 18 PageID #: 987




Servs., 893 F.2d 106, 108 (6th Cir. 1989) (citing Mullen v. Sec’y of Health & Human Servs. 800

F.2d 535 (6th Cir. 1986). The ALJ noted that Listing 1.04 requires evidence of a spine disorder

resulting in compromise of a nerve root or the spinal cord (Tr. 51). The ALJ explained that

imaging in the record does not show evidence of compromise of a nerve root or the spinal cord

(Id. citing Tr. 410-11, 414-15, 416-17).        Additionally, the ALJ pointed out that physical

examinations of Plaintiff have not shown evidence of nerve root compression characterized by

neuro-anatomic distribution of pain, limitation of motion of the spine, motor loss (atrophy with

associated muscle weakness or muscle weakness) accompanied by sensory or reflex loss and

positive straight-leg raising test (sitting and supine) as described in paragraph “A” of the listing

(Id. citing Tr. 420, 700-01).      Further, the ALJ observed there is no indication of spinal

arachnoiditis as described in paragraph “B” or lumbar spinal stenosis resulting in

pseudoclaudication as described in paragraph “C” of Listing 1.04 (Id.).

       Regarding Listing 2.10, the ALJ explained that the audiological testing has not shown

results meeting the criteria of the listing (Tr. 51 citing Tr. 673 and 659-66). Nevertheless, Plaintiff

misguidedly cites Dr. Pearlman’s letter of September 12, 2014 in support of his contention that he

meets Listing 2.10 (DN 17-1 PageID # 940 citing Tr. 660). Dr. Pearlman’s letter indicates that

Plaintiff’s word recognition scores were 64% in the right ear, 52% in the left ear, and his binaural

discrimination was 72% (Tr. 660). But Paragraph “B” of the listing requires a word recognition

score of 40% or less in the better ear. Thus, Dr. Pearlman’s test results provide substantial

evidence supporting the ALJ’s determination that Plaintiff does not meet Listing 2.10.

       Regarding Listings 12.02 and 12.04, the severity requirements are set forth in paragraphs

“B” and “C” of the listing. 20 C.F.R. Pt. 404, Subpt. P, App. 1, 12.00A. The paragraph “B”

                                                  10
Case 1:19-cv-00150-HBB Document 30 Filed 05/05/20 Page 11 of 18 PageID #: 988




criteria are: “1. Understand, remember, or apply information (paragraph B1)”; “2. Interact with

others (paragraph B2)”; “3. Concentrate, persist, or maintain pace (paragraph B3)”; and “4.

Adapt or manage oneself (paragraph B4)”. 20 C.F.R. Pt. 404, Subpt. P, App. 1, 12.00E1-4.

These four areas of mental functioning are evaluated on the following five-point rating scale:

               a. No limitation (or none). You are able to function in this area
               independently, appropriately, effectively, and on a sustained basis.

               b. Mild limitation. Your functioning in this area independently,
               appropriately, effectively, and on a sustained basis is slightly
               limited.

               c. Moderate limitation.         Your functioning in this area
               independently, appropriately, effectively, and on a sustained basis is
               fair.

               d. Marked limitation. Your functioning in this area independently,
               appropriately, effectively, and on a sustained basis is seriously
               limited.

               e. Extreme limitation. You are not able to function in this area
               independently, appropriately, effectively, and on a sustained basis.

20 C.F.R. Pt. 404, Subpt. P, App. 1, 12.00F2a-e. To satisfy the paragraph “B” criteria for Listings

12.02 and 12.04 a claimant’s mental disorder must result in extreme limitation of one, or marked

limitation of two, of the four areas of mental functioning. See 20 C.F.R. Pt. 404, Subpt. P, App.

1, 12.00F2, Listing 12.02 neurocognitive disorders, and Listing 12.04 depressive, bipolar, and

related disorders.

       Contrary to Plaintiff’s assertion, the ALJ did consider the test results and diagnostic

opinions expressed in the July 2014 report of psychological examiner Michael H. Cecil, Psy.D.,

HSPP (DN 51-52, 54). But the ALJ also considered the test results, diagnostic opinions, and

functional opinion set forth in the January 2015 report of psychiatric examiner Timothy Allen,

                                                11
Case 1:19-cv-00150-HBB Document 30 Filed 05/05/20 Page 12 of 18 PageID #: 989




M.D. (Tr. 51-52, 55, 59, 702-11). The ALJ noted that by January 2015, Plaintiff’s memory and

executive function were found to be at or above the expected range and a subsequent examination

showed only mild to moderate deficits in short-term memory (Tr. 52, 710, 427). Further, the ALJ

noted that Plaintiff reported to medical or psychological sources that he was able to perform

personal care, drive, shop, cook, and pay bills (Tr. 52, 704, 426, 783).

       The state agency reviewing psychologists, Julie Bruno, Psy.D, and Janet Telford-Tyler,

Ph.D., reviewed the evidence in the record and concluded that Plaintiff’s mental impairments do

not cause more than mild or moderate limitations in the four areas of mental functioning known

as the paragraph “B” criteria (Tr. 141-42, 158). They also determined the evidence did not

establish the presence of the “C” criteria because Plaintiff had not shown repeated episodes of

decompensation, had not shown decompensation as a result of minimally increased stress, and

does not require a highly supportive environment to maintain functional level (Tr. 143, 158-59).

The opinions of Drs. Bruno and Telford-Tyler along with other evidence of record cited by the

ALJ provide substantial evidence to support the ALJ’s determination that Plaintiff does not satisfy

the paragraph “B” or “C” criteria for Listings 12.02 and 12.04 (Tr. 51-52).

       In sum, the ALJ’s findings regarding Listings 1.04, 2.10, 12.02, and 12.04 are supported

by substantial evidence in the record and comport with applicable law.

       4. Discussion as to Finding No. 5

       Finding No. 5 sets forth Plaintiff’s RFC (Tr. 52-53). This finding is the ALJ’s ultimate

determination of what Plaintiff can still do despite his physical and mental limitations. 20 C.F.R.

§§ 404.1545(a), 404.1546(c), 416.945(a), 416.946(c). This finding based on a consideration of

medical source statements and all other evidence in the case record (Tr. 52-59). 20 C.F.R. §§

                                                12
Case 1:19-cv-00150-HBB Document 30 Filed 05/05/20 Page 13 of 18 PageID #: 990




404.1529, 404.1545(a)(3), 404.1546(c), 416.929, 416.945(a), 416.946(c). Thus, in making the

RFC finding the ALJ assigned weight to the medical source statements in the record and assessed

Plaintiff’s subjective allegations (Tr. 52-59). 20 C.F.R. §§ 404.1527(c), 404.1529(a), 416.927(c),

416.929(a).

       Beginning with the assessment of Plaintiff’s subjective allegations, the ALJ provided an

accurate summation of Plaintiff’s testimony and his written responses in the Pain and Daily

Activities Questionnaire (Tr. 53). Plaintiff must be mindful that his statements regarding his

symptoms and limitations will not, taken alone, establish that he is disabled; there must be medical

signs and laboratory findings that show the existence of medical impairments that could reasonably

be expected to give rise to the symptoms and limitation alleged. 20 C.F.R. §§ 404.1529(a),

416.929(a). The ALJ determined that Plaintiff’s alleged symptoms and limitations were not

entirely consistent with the objective medical evidence (Tr. 53). See Duncan v. Sec’y of Health

& Human Servs., 801 F.2d 847, 853 (6th Cir. 1986). As Plaintiff’s statements about his symptoms

and limitations suggested impairments of greater severity than are shown by objective medical

evidence, it was appropriate for the ALJ to consider other information and factors that may be

relevant to assessing Plaintiff’s subjective allegations.         20 C.F.R. §§ 404.1529(c)(3),

416.929(c)(3).

       One of the factors the ALJ considered was Plaintiff’s level of daily activity (Tr. 52, 53-59).

20 C.F.R. §§ 404.1529(c)(3)(i), 416.929(c)(3)(i); Bogle v. Sullivan, 998 F.2d 342, 348 (6th Cir.

1993); Blacha v. Sec’y of Health & Human Servs., 927 F.2d 228, 231 (6th Cir. 1990).

Specifically, the ALJ noted that Plaintiff reported being able to drive, buy food, perform care,

prepare simple meals, do laundry, and play computer games (Tr. 54). The ALJ also noted that

                                                13
Case 1:19-cv-00150-HBB Document 30 Filed 05/05/20 Page 14 of 18 PageID #: 991




during the February 2016 consultative psychological examination by G. Stephen Perry, Ed.D.,

Plaintiff reported being able to perform personal care, drive, travel independently, perform light

chores such as laundry, play computer games, prepare simple meals, and manage money (Tr. 56,

426). The ALJ observed that the consultative medical source statement prepared by Dr. Sexton

in November 20141 (Tr. 700), Dr. Allen in January 20152 (Tr. 703), Dr. Grau in October 20153

(Tr. 776), and Dr. Sprague in July 20164 (Tr. 782) indicated that Plaintiff reported having returned

to work in November 2014 and continued to work since that time (55-57). The ALJ also observed

that during Dr. Lopez-Suescum’s consultative physical examination in January 2016, Plaintiff

reported he was able to sit for four hours and stand for one hour (Tr. 58, 420). Another factor the

ALJ considered was the frequency that Plaintiff sought treatment for his physical and mental

conditions (Tr. 53-59). 20 C.F.R. §§ 404.1529(c)(3)(v) and 416.929(c)(3)(v). An additional

factor that the ALJ considered is conflicts between Plaintiff’s statements and the rest of the

evidence in the record (Id.). 20 C.F.R. §§ 404.1529(c)(4) and 416.929(c)(4).

         Plaintiff has raised some challenges that warrant discussion at this point. First, Plaintiff

objects to the ALJ relying on statements by Drs. Sexton, Allen, Grau, and Sprague indicating

Plaintiff was still working at the time of their consultative examinations (DN 17 PageID # 900).

The ALJ utilized the statements in assessing Plaintiff’s subjective statements about his symptoms

and limitations (Tr. 53-59). Notably, Plaintiff substantiates his objection with payroll time




1 Dr. Sexton indicated that Plaintiff reported returning to work the last week of October 2014 but was currently on
suspension without pay until December 1, 2014 due to breaking a rule (Tr. 700).
2 Dr. Allen stated that “[h]e returned to work in November 2014 and worked every day since” (Tr. 703).
3 Dr. Grau commented that Plaintiff returned to work in November and “has worked since that time” (Tr. 776).
4 Dr. Sprague stated “[h]e returned to work in November 2014 and worked every day since” (Tr. 782).

                                                         14
Case 1:19-cv-00150-HBB Document 30 Filed 05/05/20 Page 15 of 18 PageID #: 992




records he submitted to the Appeals Council (Tr. 6-12). The records show March 14, 2015 is the

last day he worked.

        For the reasons explained below, the Court cannot consider the payroll time records in

responding to Plaintiff’s objection. Equally disturbing, by asserting March 14, 2015 is the last

day he worked, Plaintiff fundamentally undermines his efforts to demonstrate July 1, 2014 is the

onset date of his disability. Moreover, Plaintiff fails to appreciate that Drs. Sexton and Allen

conducted their consultative examinations prior to March 14, 2015.                         Therefore, the ALJ

appropriately considered their statements about Plaintiff still working when he assessed Plaintiff’s

subjective statements about his symptoms and limitations (Tr. 53-59).

        The analysis becomes more complicated because Drs. Grau and Sprague performed

examinations after March 14, 2015, and Plaintiff’s objection is based on payroll time records that

were not in the record when the ALJ issued his decision. Plaintiff submitted the payroll time

records to the Appeals Council in support of his request for review (Tr. 6-12). As the Appeals

Council considered this new evidence, but declined review, this Court cannot consider the payroll

time records in deciding whether to uphold, modify, or reverse the ALJ’s decision which is final

decision of the Commissioner. See Cline v. Comm’r of Soc. Sec., 96 F.3d 146, 148 (6th Cir.

1996); Cotton v. Sullivan, 2 F.3d 692, 695-696 (6th Cir. 1993). The Court did consider the payroll

records for the limited purpose of assessing whether to remand the case pursuant to sentence six

of 42 U.S.C. § 405(g), but concluded it would not be appropriate.5 See 42 U.S.C. § 405(g); see



5 The payroll time records would not be considered “new” evidence because they were in existence for more than
two years and available at the time of the administrative proceeding. See Sullivan v. Finkelstein, 496 U.S. 617, 626
(1990); Ferguson v. Comm’r of Soc. Sec., 628 F.3d 269, 276 (6th Cir. 2010); Foster v. Halter, 279 F.3d 348, 357
(6th Cir. 2001). Further, the records would not be considered “material” because the ALJ identified several other

                                                        15
Case 1:19-cv-00150-HBB Document 30 Filed 05/05/20 Page 16 of 18 PageID #: 993




also, Cline v. Comm’r of Soc. Sec., 96 F.3d 146, 148 (6th Cir. 1996); Faucher v. Sec’y of Health

& Human Servs., 17 F.3d 171, 174-175 (6th Cir. 1994).                 Additionally, the ALJ identified several

other daily activities that are inconsistent with Plaintiff’s subjective statements. These other daily

activities constitute substantial evidence to support the ALJ’s finding that the level of Plaintiff’s

daily activities is inconsistent with his subjective statements about symptoms and limitations

imposed by his impairments.

         Next, Plaintiff objects to the ALJ’s statement about what Plaintiff reported to Dr. Lopez-

Suescum during a consultative examination in January 2016 (DN 17 PageID # 905). In the

context of assigning weight to Dr. Brown’s March 2016 opinion, the ALJ noted the limitations

expressed by Dr. Brown were inconsistent with the limitations that Plaintiff reported during an

examination in January 2016 (Tr. 58). Specifically, the ALJ stated “[h]owever, at an examination

in January 2016, the claimant reported he was able to sit for four hours and stand for one hour

(3F/3)” (Tr. 58). The ALJ is referring to the January 2016 report of Dr. Lopez-Suescum (Tr. 58,

480). In pertinent part it reads, “[h]e says he is able to sit for four hours and stand for one hour”

(Tr. 420). Thus, contrary to Plaintiff’s assertion, the ALJ accurately set forth what is set forth in

Dr. Lopez-Suescum’s report. Plaintiff also argues this is not something he would ever say (DN

17 PageID # 905). Essentially, Plaintiff is asking the Court to resolve a conflict in the evidence

or decide a question of credibility. The Court declines to do so because such determinations are




daily activities that were inconsistent with Plaintiff’s subjective statements regarding his symptoms and limitations.
See Ferguson, 628 F.3d at 276; Sizemore v. Sec’y of Health & Human Servs., 865 F.2d 709, 711 (6th Cir. 1988).
Additionally, the ALJ only accorded partial weight to the opinions expressed by Drs. Grau and Sprague (Tr. 57-59).
And, finally, Plaintiff has not demonstrated “good cause” for failing to acquire and present the new evidence to the
ALJ. See Foster v. Halter, 279 F.3d 348, 357 (6th Cir. 2001).

                                                         16
Case 1:19-cv-00150-HBB Document 30 Filed 05/05/20 Page 17 of 18 PageID #: 994




beyond the scope of a substantial evidence review. See Cohen v. Sec’y of Health & Human

Servs., 964 F.2d 524, 528 (6th Cir. 1992) (quoting Garner v. Heckler, 745 F.2d 383, 387 (6th Cir.

1984)). In sum, Plaintiff’s objection is without merit.

       Returning to the assessment of Plaintiff’s subjective statements, the ALJ found from the

medical record and Plaintiff's testimony that Plaintiff does not suffer symptoms and limitations to

the extent he testified. The ALJ’s findings are supported by substantial evidence and comport

with applicable law.

       Plaintiff also objects to the ALJ’s assignment of weight to the January 2016 report of

neuropsychological examiner Dennis Sprague, Ph.D., (Tr. 780-90). As mentioned above, Dr.

Sprague indicates Plaintiff “returned to work in November 2014 and worked every day since” (Tr.

782). The ALJ’s analysis reads:

               In July 2016, Dr. Sprague opined that the claimant did not have the
               psychological capacity to work at that time (23F/11-12). This
               opinion is given little weight because it is vague as to the claimant's
               specific functional limitations and is not consistent with the
               claimant's report that he was actually working at that time (23F/3).
               Additionally, it is not clear that this was intended to be a permanent
               restriction as Dr. Sprague estimated that treatment would last
               approximately six months (23F/12).

(Tr. 59). Plaintiff again relies on the payroll time records to challenge the ALJ’s assignment of

weight to Dr. Sprague’s opinion. For the reasons set forth above, the Court cannot consider the

payroll time records in assessing whether substantial evidence supports the ALJ’s assignment of

weight to Dr. Sprague’s opinion. However, the Court notes that the other reasons articulated by

the ALJ provide substantial evidence to support his assignment of weight to Dr. Sprague’s opinion.

Further, to the extent Plaintiff may be challenging the ALJ’s assignment of weight to the other


                                                 17
Case 1:19-cv-00150-HBB Document 30 Filed 05/05/20 Page 18 of 18 PageID #: 995




medical opinions in the record, the ALJ’s findings are supported by substantial evidence in the

record and comport with applicable law (Tr. 57-59). See Gayheart v. Comm’r of Soc. Sec., 710

F.3d 365, 375-76 (6th Cir. 2013); 20 C.F.R. §§404.1527(c), 416.927(c).

                                               ORDER

       IT IS HEREBY ORDERED that the final decision of the Commissioner is AFFIRMED.

       IT IS FURTHER ORDERED that judgment is GRANTED for the Commissioner.



          May 5, 2020




Copies:           Jeffrey Scott McIntosh, pro se
                  Counsel




                                                   18
